 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    SREAM, INC., ROOR                                 No. 2:18-cv-03056 JAM AC
      INTERNATIONAL BV,
12
                         Plaintiffs,
13                                                      ORDER
               v.
14
      BLOW AND TELL CORP,
15
                         Defendant.
16

17

18          Plaintiffs filed a motion for default judgment. ECF No. 23. The matter was accordingly

19   referred to the undersigned by Local Rule 302(c)(19). Defendant has not responded to the

20   motion.

21          Local Rule 230(c) provides that opposition to the granting of a motion must be filed

22   fourteen days preceding the noticed hearing date. The Local Rule further provides that “[n]o

23   party will be entitled to be heard in opposition to a motion at oral arguments if written opposition

24   to the motion has not been timely filed by that party.” In addition, Local Rule 230(j) provides

25   that failure to appear may be deemed withdrawal of opposition to the motion or may result in

26   sanctions. Finally, Local Rule 110 provides that failure to comply with the Local Rules “may be

27   grounds for imposition of any and all sanctions authorized by statute or Rule or within the

28   inherent power of the Court.”
                                                       1
 1         Good cause appearing, IT IS HEREBY ORDERED that:
 2            1. The motion hearing date of April 24, 2019 is CONTINUED to May 1, 2019, at
 3               10:00 a.m. in Courtroom No. 26; and
 4            2. Defendant shall file an Opposition – or a Statement of Non-Opposition – to the
 5               motion, no later than April 17, 2019. Failure to file an opposition or to appear at
 6               the hearing will be deemed a statement of non-opposition.
 7   DATED: April 11, 2019
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
